Decision handed down May 10,1944 [ante, p. 1020], corrected to read as follows: Appeal by a noninsured employer from an award of death benefits made by the State Industrial Board to the widow of a deceased employee under the Workmen’s Compensation Law. Award reversed, with costs to appellant against the State Industrial Board, and claim dismissed on the ground that the employer was a farmer and the alleged deceased employee was engaged in the performance of labor incidental to the operation of appellant’s farm and was, therefore, not engaged in a hazardous employment under the Workmen’s Compensation Law. (Workmen’s Compensation Law, § 2, subd. 4; § 3, subd. 1, group 18.) All concur, except Heffernan, J., who dissents.